DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 are rejected under 35 U.S.C. 102(a1) as being anticipated by Mayer (US 5,959,244).
Regarding claim 1, Mayer disclose a shielding net (10), comprising a shielding net body, the shielding net body having a plurality of mesh holes (14, 16) for allowing corresponding modules (42, 44) to pass through, characterized in that:
wherein a shielding contact (26) for being conductively bonded to a grounding shielding member (48) of a corresponding signal transmission module is respectively provided at each mesh hole of the shielding net body, the shielding contact protrudes towards the center of the corresponding mesh hole, and a plurality of the shielding contacts corresponding to each mesh hole are circumferentially disposed along the corresponding mesh hole so as to form a fully surrounding arrangement.
Ex Parte Masham, 2 USPQ2d 1647 (1987).

Regarding claim 2, Mayer disclose the shielding contact is a shielding elastic sheet.

Regarding claim 3, Mayer disclose each of the shielding elastic sheets corresponding to each mesh hole comprises a first elastic sheet bent toward one side of the shielding net body and a second elastic sheet bent toward the other side of the shielding net body (See Fig. 4).

Regarding claim 4, Mayer disclose the shielding contact is a shaped protrusion integrally formed with the shielding net body.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (US 5,959,244).

	It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the shielding contact to all four sides for increasing contact force, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 6, in the modified shielding net, Mayer disclose the shielding net is a shielding member formed by stamping a metal strip material or a shielding member formed by injection molding a conductive plastic or a shielding member formed by injection molding a conductive rubber.

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Babineau et al. (US 6,115,263).
Regarding claim 7, Babineau et al. disclose a connector, comprising a housing (10), the housing being provided therein with a plurality of module channels (16) arranged in sequence, characterized in that: wherein each module channel, a signal transmission module (19) is movably assembled in a direction perpendicular to the module channel, the signal transmission module comprises an insulator (un-numbered) and a signal contact member (un-numbered) arranged in the insulator, the housing is further provided with a shielding net (12), the shielding net is provided with a plurality of mesh holes (24) corresponding to the various module channels to allow the corresponding signal transmission modules to pass through, the signal transmission module has a shielding ring sleeve (un-numbered, the outer shield) segment arranged at a 
Babineau et al. substantially disclosed the claimed invention except each mesh hole are circumferentially disposed along the corresponding mesh hole so as to form a fully surrounding arrangement.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to duplicate the shielding contact to all sides for increasing contact force, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Regarding claim 8, in the modified connector, Babineau et al. disclose the shielding contact is a shielding elastic sheet, and each of the shielding elastic sheets corresponding to each mesh hole comprises a first elastic sheet bent toward one side of the shielding net and a second elastic sheet bent toward the other side of the shielding net (see Fig. 5A).

Regarding claim 9, in the modified connector, Babineau et al. disclose the shielding contact is a shaped protrusion integrally formed with the shielding net.


Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Babineau et al. (US 6,115,263) in view of Chang et al. (US 6,252,160).
Babineau et al. substantially disclosed the claimed invention except a baffle.

Chang et al. teach a baffle (3).

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to provide a baffle into Babineau’s connector, as taught by Chang et al. for securing the shield to the connector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC T NGUYEN whose telephone number is (571)272-2011. The examiner can normally be reached monday-friday (7-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRUC T NGUYEN/Primary Examiner, Art Unit 2833